Detailed Action

Objections

Claim(s) 11-14 is/are objected to because of the following informalities:  

In regards to claim 11, the claim recites in lines 4-5 “to wirelessly transmit signals received by the surface read-out unit from the downhole tool”. The aforementioned limitation is missing commas after the word “received” and before the word “from” in order to be grammatically correct. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “to wirelessly transmit signals, received by the surface read-out unit, from the downhole tool”.
Also, the claim recites in lines 6-7 “to wirelessly receive the data signals and the power signals by the downhole tool from the surface read-out unit”. The phrase “by the downhole tool” is redundant because it is clear from the other limitations in the claim that the second coupler is part of the downhole tool, and the phrase also makes the sentence grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “to wirelessly receive the data signals and the power signals 

In regards to claim(s) 12, the claim(s) is/are objected due to its/their dependency on objected claim 11.

In regards to claim 12, the claim recites in line 2 “(ii) power conversion circuitry and a tool transceiver”. The limitations of a power conversion circuitry and transceiver were already defined in claim 9. Therefore, line 2 must recite “(ii) the power conversion circuitry and the transceiver”.

In regards to claim 13, the claim recites in lines 5-6 “to wirelessly receive the power signals by the downhole tool from the surface read-out unit”. The phrase “by the downhole tool” is redundant because it is clear from the other limitations in the claim that the second coupler is part of the downhole tool, and the phrase also makes the sentence grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “to wirelessly receive the power signals 

In regards to claim 14, the claim recites in lines 4-5 “to wirelessly receive the data signals by the downhole tool from the surface read-out unit”. The phrase “by the downhole tool” is redundant because it is clear from the other limitations in the claim that the first coupler is part of the downhole tool, and the phrase also makes the sentence grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in 
Furthermore, the claim recites in lines 8-9 “to wirelessly receive the power signals by the downhole tool from the surface read-out unit”. The phrase “by the downhole tool” is redundant because it is clear from the other limitations in the claim that the third coupler is part of the downhole tool, and the phrase also makes the sentence grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “to wirelessly receive the power signals 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

In regards to claim 2, the claim recites in line 10-11 “a combiner filter positioned between the first directional coupler and the at least one wireless coupler”. It is unclear how the claimed filter is in the claimed location because the first directional coupler is not part of the read-out unit. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: “a combiner filter positioned between the second directional coupler and the at least one wireless coupler”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7, 9, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121).

In regards to claim 1, Donderici teaches a system comprising a downhole tool for a wellbore operation and including at least one coupler [fig. 2 element 102 (downhole tool for a wellbore operation), par. 0009 L. 1-3 (downhole tool), par. 0015 L. 1-3 and L. 6-10 (at least one coupler)]. Donderici further teaches that the system comprises a surface read-out unit to wirelessly transceive data signals with the downhole tool [fig. 1 element 116 (surface read-out unit), par. 0013 L. 12-15 and L. 25-30 (tranceiving data signals), par. 0016 L. 1-4 (surface read-out unit)]. Also, Donderici teaches that the surface read-out unit includes at least one wireless coupler through which to transfer the data signals to the at least one coupler of the downhole tool [par. 0016 L. 1-4].  
Donderici teaches that the at least one coupler and its electronic components are powered by a power source [par. 0013 L. 11-12]. However, Donderici does not teach that the power is received wirelessly.
On the other hand, McBride teaches that a read-out unit in wireless communication with a device can wirelessly transmit power signals to the device in order to provide power to the device [par. 0030 L. 1-4 and L. 7-10]. Furthermore, McBride teaches that the read-out unit uses the at least one wireless coupler to transfer the power signals [par. 0039 L. 12-15, par. 0049 L. 3-7,par. 0053 L. 1-6].


In regards to claim 5, the combination of Donderici and McBride, as applied in claim 1 above, further teaches that the at least one coupler includes a first coupler and a second coupler [see McBride par. 0035 L. 1-3]. Also, the combination teaches that the at least one wireless coupler includes a first wireless coupler and a second wireless coupler [see McBride par. 0030 L. 7-10, par. 0032 L. 3-5, par. 0050 L. 2-5]. Furthermore, the combination teaches that the first wireless coupler is positionable with respect to the first coupler to wirelessly transceive the data signals with the downhole tool, and that the second wireless coupler is positionable with respect to the second coupler to wirelessly transmit the power signals from the surface read-out unit to the downhole tool [see McBride fig. 2]. The combination further teaches the downhole tool is able to route the received data signals received at the first coupler for processing and that the read-out unit is able to route the data received at the first wireless coupler for processing [see Donderici par. 0013 L. 26-31, par. 0016 L. 1-4, see McBride fig. 2, par. 0032 L. 3-5, par. 0039 L. 12-19]. These teachings mean that the downhole tool includes a first directional coupler between the first coupler and a transceiver of the downhole tool, and that the surface read-out unit includes a second directional coupler between the first wireless coupler and a unit transceiver of the surface read-out unit.  
In regards to claim 7, the combination of Donderici and McBride, as applied in claim 1 above, further teaches that the at least one coupler and the at least one wireless coupler are positionable with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit [see Donderici fig. 2, par. 0013 L. 12-15 and L. 25-30, par. 0015 L. 5-9,see McBride fig. 2].  

In regards to claim 9, the combination of Donderici and McBride, as shown in claims 1 and 7 above, teaches the system comprising the claimed downhole tool performing the claimed functions. Furthermore, the combination teaches that the too comprises a transceiver and power conversion circuitry [see Donderici par. 0013 L. 1-2, see McBride fig. 2 (power generation circuit)]. Also, the combination teaches that the data signals include measured data of a downhole environment [see Donderici par. 0012 L. 10-14, par. 0013 L. 12-15].

In regards to claim 13, the combination of Donderici and McBride, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 15, the combination of Donderici and McBride, as shown in claim 7 above, teaches the claimed limitations.

In regards to claim 17, the combination of Donderici and McBride, as shown in claims 1, 7 and 9 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 19, the combination of Donderici and McBride, as shown in claim 7 above, teaches the claimed limitations.

Claim(s) 2, 8, 10, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121) as applied to claim(s) 1 above, and further in view of Shylendra et al (US-9,490,875).

In regards to claim 2, the combination of Donderici and McBride, as applied in claim 1 above, further teaches that the surface read-out unit comprises electronic components (a second directional coupler) for routing signals to and from a unit transceiver in the surface read-out unit [see McBride fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7 and L. 10-17]. Also, the combination teaches that the surface read-out unit comprises a combiner filter positioned between the second directional coupler and the at least one wireless coupler to combine the power signals from a power supply with the data signals [see McBride fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7].  
The combination does not teach that the downhole tool comprises a first directional coupler and a splitter filter.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using a single coupler to transceive data signals and receive the power signals in the system taught by the combination because it will permit to reduce the cost of the system as a result of using a single coupler to perform a plurality of functions [see Shylendra col. 1 L. 30-34].

In regards to claim 8, the combination of Donderici and McBride, as applied in claim 1 above, further teaches that the downhole tool and surface read-out unit each comprises a transceiver to transmit the data signals [see Donderici par. 0013 L. 1-2, par. 0016 L. 1].
The combination does not teach that the data signals are transmitted using Ethernet.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using Wi-Fi to transmit/receive the data signals in the system taught by the combination because Wi-Fi provides reliable means of communication.
The combination of the combination of Donderici, McBride and Shylendra teaches that the tool and the read-out unit each comprise a transceiver and that data can be transmitted/received using Wi-Fi [see Donderici par. 0013 L. 1-2, par. 0016 L. 1, see Shylendra fig. 5 element 510]. These teachings means when Wi-Fi is used to transmit/receive the data signals, the transceivers will be Ethernet transceivers, and the data signals will be Ethernet data signals.  

In regards to claim 10, the combination of Donderici, McBride and Shylendra, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 16, the combination of Donderici, McBride and Shylendra, as shown in claim 8 above, teaches the claimed limitations.

In regards to claim 18, the combination of Donderici, McBride and Shylendra, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 20, the combination of Donderici, McBride and Shylendra, as shown in claim 8 above, teaches the claimed limitations.

Claim(s) 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121) as applied to claim(s) 1 above, and further in view of Greene et al. (US-2007/0010295) and Shylendra et al (US-9,490,875).

In regards to claim 3, the combination of Donderici and McBride, as applied in claim 1 above, further teaches that the at least one coupler includes a first coupler and a second coupler [see McBride par. 0035 L. 1-3]. Also, the combination teaches that the at least one wireless coupler includes a first wireless coupler and a second wireless coupler [see McBride fig. 2 power and data channel, par. 0030 L. 7-10, par. 0032 L. 3-5, par. 0050 L. 2-5]. The combination further teaches that the first wireless coupler is positionable with respect to the first coupler to wirelessly receive signals transmitted by the downhole tool to the surface read-out unit [see McBride fig. 2, par. 0032 L. 3-5, par. 0050 L. 2-5].
The combination does not teach the second wireless coupler is positionable with respect to the second coupler to wirelessly transmit the data signals and the power signals from the surface read-out unit to the downhole tool.
On the other hand, Greene teaches that it is well known in the art that the first wireless coupler of a read-out unit can be used for receiving purposes only while the second wireless coupler of the read-out unit can be used for transmitting data and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Greene’s teachings of using the first wireless coupler for reception and the second wireless coupler for transmission of data and power in the system taught by the combination because it will permit the read-out unit transmit and receive signals simultaneously.
The combination teaches that the first coupler can be used for data transmission purposes only [see Green fig. 9 element 32]. However, the combination does not teach that the second coupler is used for the purposes to communicate with the second wireless coupler that transmits power and data signals.
On the other hand, Shylendra teaches that a single coupler can be used to receive power and data signals [fig. 5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using a single coupler to receive the power signals  and the data signals in the system taught by the combination because it will permit the downhole tool to transmit data  and receive data and power signals simultaneously.
The combination teaches that a single/second coupler can be used to receive power and data signals [see Shylendra fig. 5], and the combination also teaches that the second wireless couple transmits power and data signals [see Greene fig. 3, par. 

In regards to claim 4, the combination of Donderici, McBride, Greene and Shylendra, as applied in claim 3 above, further teaches that when the read-out unit uses a single coupler to transmit data and power signals, the read-out unit comprises a combiner filter positioned between (i) single coupler which in this case is the second wireless coupler and (ii) a power supply and a unit transceiver, to combine the power signals and the data signals for wireless transmission to the downhole tool [see McBride fig. 5, par. 0054 L. 2-10].
The combination teaches further teaches that when a coupler is used to receive power and data signals, the device that receives the data and power signals, which in this case the downhole tool comprises a splitter filter positioned between (i) the coupler receiving the data and power signals  which in this case is the second coupler and (ii) power conversion circuitry and a tool transceiver, to split the power signals from the data signals wirelessly received from the surface read-out unit [see Shylendra fig. 6, fig. 7A]. 

In regards to claim 11, the combination of Donderici, McBride, Greene and Shylendra, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 12, the combination of Donderici, McBride, Greene and Shylendra, as shown in claim 4 above, teaches the claimed limitations.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121) as applied to claim(s) 1 above, and further in view of Greene et al. (US-2007/0010295).

In regards to claim 6, the combination of Donderici and McBride, as applied in claim 1 above, does not teach the at least one coupler includes a first coupler, a second coupler; and a third coupler, and that the at least one wireless coupler includes a first wireless coupler, a second wireless coupler, and a third wireless coupler.
On the other hand, Greene teaches that a device that receives power from a read-out unit and transmits/receives to/from the read-out unit  can comprise three couplers [fig. 9 element 32, 34 and 39]. This teaching means that the at least one coupler includes a first coupler, a second coupler; and a third coupler. Also, Greene teaches that a read-out unit that transmits power to a device and transmits/receives data from/to the device can comprise three couplers [fig. 5 elements 14, 16 and 18, par. 0041 L. 5-6 and L. 9-17]. This teaching means that the at least one wireless coupler includes a first wireless coupler, a second wireless coupler, and a third wireless coupler. Greene further teaches that the first wireless coupler is used to transmit data to the first coupler [fig. 5 element 32 and fig. 9 element 34]. This teaching means that the first wireless coupler is positionable with respect to the first coupler to wirelessly transmit data signals from the surface read-out unit to the downhole tool. Also, Greene teaches 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Greene’s teachings of using different couplers for transmitting data, for receiving data and for transmitting/receiving power in the system taught by the combination because separate antennas will permit the system to receive and transmit data and power simultaneously without using a complex design.

In regards to claim 14, the combination of Donderici, McBride and Greene, as shown in claim 6 above, teaches the claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685